Case 4:17-cv-01892-HSG Document 302-3 Filed 07/03/19 Page 1 of 10




                    Exhibit B
     Case 4:17-cv-01892-HSG Document 302-3 Filed 07/03/19 Page 2 of 10



                                                                       Page 1

 1                  UNITED STATES DISTRICT COURT
 2                 NORTHERN DISTRICT OF CALIFORNIA
 3                      SAN FRANCISCO DIVISION
 4
 5    _______________________________
                                     )
 6    Charles Baird and Lauren       )
      Slayton, Individually, and on )
 7    behalf of all others similarly )
      situated, and on behalf of the )
 8    BlackRock Retirement Savings   )
      Plan,                          )
 9                                   )
                Plaintiffs,          )
10                                   )
      vs.                            ) No. 17-cv-01892-HSG
11                                   )
      BlackRock Institutional Trust )
12    Company, N.A., et al.,         )
                                     )
13              Defendants.          )
      _______________________________)
14
15
16    VIDEOTAPED DEPOSITION OF CHARLES "CHAZ" ROBERT BAIRD
17                 San Francisco, California
18                Wednesday, November 7, 2018
19                          Volume I
20
21    Reported by:
      CATHERINE A. RYAN, RMR, CRR
22    CSR No. 8239
23    Job No. 3107164
                   VERITEXT LEGAL SOLUTIONS
24                    MID-ATLANTIC REGION
               1250 Eye Street NW - Suite 350
25                  Washington, D.C. 20005

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 302-3 Filed 07/03/19 Page 3 of 10


                                                  Page 70                                                         Page 72
 1       Q Have you been involved in any of the              1          MS. WASOW: Object to the form.
 2   decisions regarding what types of discovery to seek     2          THE WITNESS: No.
 3   in this lawsuit?                                        3   BY MR. McCARTHY:
 4          MS. WASOW: Objection. Calls for a legal          4       Q Do you understand that you may be required
 5   conclusion.                                             5   to testify if this case goes to trial?
 6          THE WITNESS: I don't believe so.                 6       A Yes.
 7   BY MR. McCARTHY:                                        7          MR. McCARTHY: Okay. I am going to hand
 8       Q Okay. Did you have any role in the                8   you a document which I believe is going to be marked
 9   drafting of any of the motions that were filed by       9   Exhibit 511. That may be the only one I get right.
10   your counsel in this litigation?                       10          (Exhibit 511 was marked for
11          MS. WASOW: Object to the form.                  11          identification by the court reporter.)
12          THE WITNESS: No.                                12          MS. WASOW: Thank you.
13   BY MR. McCARTHY:                                       13   BY MR. McCARTHY:
14       Q Okay. Were you involved in the decision          14       Q Mr. Baird, I want to explain that if you
15   as to which parties to name as defendants in this      15   look at this document, you'll notice that it's --
16   case?                                                  16   this exhibit is actually two documents. There is a
17          MS. WASOW: Again, I'd caution the witness       17   -- the first document with the caption is Defendant
18   not to reveal the contents of any conversations with   18   BlackRock, Inc.'s First Set of Requests for
19   counsel.                                               19   Production and Documents to Charles Baird. And then
20          THE WITNESS: Not to my knowledge.               20   about ten pages in there is Plaintiffs' Objections
21   BY MR. McCARTHY:                                       21   and Responses to Defendants' Request for Production.
22       Q Okay. Without going into your                    22          MS. WASOW: Did you mean to produce a copy
23   communications with counsel, were you involved in      23   that says "Privileged and Confidential Attorney Work
24   the decision for Ms. Slayton to join the case as a     24   Product 8/21/2017 Discussion Draft" at the top of
25   co-defendant?                                          25   the first page?
                                                  Page 71                                                         Page 73
 1          MS. WASOW: Object to the form.                   1          MR. McCARTHY: I do not think that I did,
 2          THE WITNESS: No.                                 2   although I believe it's identical, but, you know
 3          MS. WASOW: Sorry. I think you mean               3   something? Let me be -- in an abundance of caution,
 4   co-plaintiff.                                           4   may I see the exhibit?
 5          MR. McCARTHY: Co-plaintiff. What did I           5          MS. WASOW: Hand it -- hand it back to
 6   say? "Co-defendant"?                                    6   him.
 7          MS. WASOW: You said "co-defendant."              7          THE WITNESS: Sure.
 8          MR. McCARTHY: I apologize.                       8          MR. McCARTHY: I'm going to remove those
 9      Q I assume the answer is still "No"?                 9   pages, and I thank counsel.
10      A (Witness nods head.)                              10          MS. WASOW: You're welcome.
11      Q Okay.                                             11          MR. McCARTHY: As I said before, it's my
12      A Yes, correct.                                     12   understanding that this is identical to the
13          MS. WASOW: Just trying to make a clean          13   discovery that was served.
14   record.                                                14          MS. WASOW: You probably need to have the
15          MR. McCARTHY: I do appreciate it.               15   court reporter re-mark it.
16      Q Who will make decisions in this case going        16          MR. McCARTHY: I'm afraid the Certificate
17   forward: You or your lawyers?                          17   of Service will have to remain since it was produced
18          MS. WASOW: Objection. Calls for                 18   double-sided, but -- yeah.
19   speculation.                                           19          MS. WASOW: You keep that one. Thank you.
20          THE WITNESS: I'd like to think it's a           20   BY MR. McCARTHY:
21   joint effort.                                          21      Q So, Mr. Baird, I'm going to direct you to
22   BY MR. McCARTHY:                                       22   what is now the second page of the exhibit.
23      Q Okay. As you sit here today, can you              23          Have you ever seen this document before?
24   identify any decision in the case so far in which      24      A I don't believe so.
25   you have had an active role?                           25      Q Okay. Do you have an understanding that

                                                                                                  19 (Pages 70 - 73)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 302-3 Filed 07/03/19 Page 4 of 10


                                                    Page 110                                                    Page 112
 1          THE WITNESS: My investment style changes 1                  A Yes, very much so.
 2   over time, so it would -- if you were going to ask    2            Q Okay. Is that an -- how important a
 3   me as of my perspective today, I'd say I have a       3        factor is that for you in your decision-making?
 4   pretty healthy risk appetite.                         4            A I'm quite passionate about it.
 5   BY MR. McCARTHY:                                      5               MR. McCARTHY: Okay. May I ask the court
 6       Q So as we sit here today, you have a             6        reporter to read back the response when he first
 7   healthy risk appetite. And why is that?               7        mentioned the warm and fuzzy feelings.
 8       A I'm a gambling man.                             8               (Record read by the reporter as follows:
 9       Q Okay. And is your healthy risk appetite         9                   "THE WITNESS: If I'm investing in
10   related to any expectation of a relationship between 10               companies, I want to -- you know, I have
11   risk and potential reward?                           11               to have a warm and fuzzy feeling about the
12       A There's always a relationship between risk     12               company. I want to make sure that, you
13   and reward.                                          13               know, they have long-term potential.")
14       Q What is that relationship?                     14        BY MR. McCARTHY:
15       A I believe it can be summed with the            15            Q Okay. Mr. Baird, what do you mean by
16   phrase, "high risk, high reward."                    16        "long-term potential"?
17       Q And is it also fair to say that low risk       17            A Mostly that I feel that they have sound
18   usually equates to low reward?                       18        basis in their -- both their financials, their
19       A That's a fair statement.                       19        leadership and their overall mission.
20       Q Okay. So as we sit here today, you're          20            Q Are you familiar with the concept of a
21   willing to tolerate a very high level of risk in     21        growth investment?
22   order to get some potentially very high level of     22            A Yes, I am.
23   performance?                                         23            Q Okay. And I believe that is in contrast
24       A Correct.                                       24        to a value investment, growth and value.
25       Q Okay. Recognizing that you could also          25            A There's semantics in play there, but
                                                    Page 111                                                    Page 113
 1   have a high level of underperformance?                     1   overall ...
 2          MS. WASOW: Object to the form.                      2      Q Okay. But is that what you -- is that
 3          THE WITNESS: Yes.                                   3   related to your factor that you're considering when
 4   BY MR. McCARTHY:                                           4   you talk about a strong leadership and potential
 5      Q In fact, you might lose all the value or a            5   longevity?
 6   substantial amount of the value by taking a risky          6          MS. WASOW: Object to the form.
 7   investment option?                                         7          THE WITNESS: No. It's a little harder to
 8      A That's true with most investment vehicles             8   put your finger on -- on what I mean by that.
 9   even though it's considered low risk.                      9   There's -- there's an element of personality within
10      Q Mm-hmm. So what other factors are                    10   the leadership. There's an element of past success,
11   important to you when making investment decisions?        11   for instance, just to give a couple examples.
12          MS. WASOW: Object to the form.                     12   BY MR. McCARTHY:
13          THE WITNESS: If I'm investing in                   13      Q Is it fair to say that it's a kind of
14   companies, I want to -- you know, I have to have a        14   subjective decision-making on your part?
15   warm and fuzzy feeling about the company. I want to       15      A Fair.
16   make sure that, you know, they have long-term             16      Q Okay. What other considerations are at
17   potential.                                                17   play when you decide -- when you make your
18   BY MR. McCARTHY:                                          18   investment choices?
19      Q Could you explain further what you mean by           19      A Company fundamentals, their track record,
20   "warm and fuzzy" feelings?                                20   as a couple of examples. There's a number of
21      A Yes. Essentially, that they're either                21   analytics that go into it, of course.
22   bettering humanity or bettering the planet,               22      Q Without going too deeply into it, could
23   environmental reasons, humanitarian reasons.              23   you explain a little bit more about what you mean by
24      Q So there's a moral element to your                   24   "company fundamentals"?
25   investment choices?                                       25      A Yeah, their books, profit-loss statements,

                                                                                               29 (Pages 110 - 113)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 302-3 Filed 07/03/19 Page 5 of 10


                                                 Page 166                                                   Page 168
 1      Q And why do you characterize them as              1            MS. WASOW: Object to the form.
 2   informal?                                             2            THE WITNESS: Yeah. Kind of like end user
 3      A They were -- they were done over the phone 3           licensing requirements.
 4   just as -- as part of the whole QDRO proceedings.     4     BY MR. McCARTHY:
 5      Q Okay. Just so I clarify, was the                 5         Q Do you have any idea what information --
 6   distribution -- did the -- your distribution take     6     well, let me strike that.
 7   place at the same time that money was taken out as    7            I take it, therefore, that you do not have
 8   part of your wife's share of the marital property --  8     any clear idea of what information would have been
 9   your former wife's?                                   9     in those disclosures?
10      A It was roughly the same time.                   10            MS. WASOW: Object to the form.
11      Q Okay. So was the at ML representatives          11            THE WITNESS: Fair statement.
12   giving you any advice -- any investment advice about 12     BY MR. McCARTHY:
13   your decision to remove the funds?                   13         Q Okay. I'd like to show you a document
14      A No.                                             14     which was previously introduced in a prior
15      Q Was it mostly sort of logistical                15     deposition as Exhibit 504.
16   information about how to effectuate the              16            THE VIDEOGRAPHER: 504.
17   distribution?                                        17            MR. McCARTHY: Counsel, you still have it.
18      A And some expectations around the QDRO,          18     I'm not giving it back. I'm keeping it.
19   yeah, administration.                                19         Q Do you recall ever seeing this document
20      Q So this may have been covered by our            20     before?
21   earlier testimony, but have you ever spoken to a     21         A Not with certainty.
22   financial advisor about your participation in the    22         Q Okay. Do you recall receiving documents
23   BlackRock 401K plan?                                 23     like this during your time at BlackRock?
24          MS. WASOW: Objection. Asked and               24         A Yes.
25   answered.                                            25         Q Okay. Did you remember receiving them on
                                                 Page 167                                                   Page 169
 1         THE WITNESS: No.                                  1   a regular basis?
 2   BY MR. McCARTHY:                                        2       A Yes. I remember receiving them on an
 3       Q Okay. While you were still at BlackRock,          3   annual basis.
 4   did you receive any disclosures or other information    4       Q Okay. Did you used to read them?
 5   about the 401K plan?                                    5       A I would describe it as skimming through
 6         MS. WASOW: Objection. Asked and                   6   them.
 7   answered.                                               7       Q Okay. Can you -- can I direct your
 8         THE WITNESS: I don't recall specifically          8   attention to page 5, which has the Bates number
 9   information regarding disclosures.                      9   BAIRD_0046007. As you can see, this is a page that
10   BY MR. McCARTHY:                                       10   relates, at least in part, to the retirement plan.
11       Q Do you recall any disclosures?                   11          Do you recall skimming through this
12       A Not specifically.                                12   portion of these annual books?
13       Q Do you recall any disclosures generally?         13       A I don't recall specifically this
14       A I'm guessing they -- there was some              14   particular page.
15   legalese that I ignored in the statements that may     15       Q Okay. Do you see the -- I'd like to
16   have contained disclosures.                            16   direct your attention to the first paragraph in the
17       Q Well, you know, I get nervous when you say       17   second column. It says in the middle of the
18   "I'm guessing."                                        18   paragraph: "Some of the BlackRock Retirement
19         Do you recall seeing legalese and ignoring       19   Savings Plan investment options are offered to you
20   it?                                                    20   as collective trust funds with no investment
21       A Yes. I think that's pretty typical with          21   management fees."
22   statements.                                            22          And there's a footnote and then it says:
23       Q Okay. So I take it that, to the extent           23   "This is a significant advantage to our plan."
24   you received disclosures that looked like legalese     24          Do you recall seeing a statement like that
25   to you, that you did not read them?                    25   in the annual reports that you would have received

                                                                                            43 (Pages 166 - 169)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 302-3 Filed 07/03/19 Page 6 of 10


                                                 Page 226                                                     Page 228
 1           MS. WASOW: Objection to form.                   1   BY MR. McCARTHY:
 2           THE WITNESS: I'm not sure what you mean         2       Q Okay. Were you aware that in 2016 the
 3   by "series of funds," but, essentially, I was           3   BlackRock Plan replaced this version of the Total
 4   looking to hedge my bets.                               4   Return Fund with a CTF version of that fund?
 5   BY MR. McCARTHY:                                        5          MS. WASOW: Object to the form.
 6       Q Okay. Did you place any more attention            6          THE WITNESS: I don't recall being aware
 7   into the details of the BlackRock Total Return Fund     7   of that.
 8   than you did for the other options that you invested    8   BY MR. McCARTHY:
 9   in at that time?                                        9       Q Okay. Would that -- if you were aware
10       A To the best of my recollection, my simple        10   that the -- in 2016 that the BlackRock Total Return
11   motivation was to spread out the money amongst as      11   Fund was now being offered as a CTF version with a
12   many funds as possible.                                12   expense ratio of 2 basis points instead of 90, would
13       Q Okay. Do you have any criticism with             13   that have led you to invest in that fund in 2016?
14   regard to the BlackRock Total Return Fund?             14          MS. WASOW: Objection to the form.
15           MS. WASOW: Object to the form.                 15          THE WITNESS: Not in and of itself.
16           THE WITNESS: Not off the top of my head,       16   BY MR. McCARTHY:
17   no.                                                    17       Q Okay. Is that because in 2016 you were
18   BY MR. McCARTHY:                                       18   pursuing a different investment strategy?
19       Q Okay. At the time that you decided to            19       A That's one component of it, yes.
20   invest in these, I think, nine funds -- we already     20       Q Okay. What are other components of it?
21   talked about your objective of diversifying.           21       A Again, it has to do with the -- the
22           Did you look at what the expense ratios        22   quality of the -- the fund performance over time,
23   were of the funds you were choosing?                   23   expected returns, my own gut feelings towards the
24       A I don't recall specifics on the expense          24   fund strategy amongst -- those are the things I can
25   ratios.                                                25   think of off the top of my head.
                                                 Page 227                                                     Page 229
 1       Q Okay. Based on your usual practice, do          1        Q In 2016 did you have an opinion about the
 2   you think you would have looked at that?              2     performance of the BlackRock Total Return Fund?
 3       A Based on what I can recall about my             3        A Not that I can recall.
 4   objective in terms of investing, I don't think I was  4        Q Okay. Did you know what it's -- do you
 5   too concerned about expense ratios.                   5     recall knowing, really, anything about the total
 6       Q Okay. As we sit here today, do you think        6     return fund at that time?
 7   that an expense ratio of 95 basis points is           7            MS. WASOW: Object to the form.
 8   unreasonable to charge in relation to the BlackRock 8              THE WITNESS: Not any specifics.
 9   -- in relation to a fund like the BlackRock Total     9     BY MR. McCARTHY:
10   Return Fund?                                         10        Q Okay. And did you have a gut feeling with
11          MS. WASOW: Objection. Calls for a legal       11     regard to the BlackRock Total -- Total Return Fund
12   conclusion. Calls for expert opinion.                12     in 2016?
13          THE WITNESS: It may or may not depending 13                 MS. WASOW: Object to the form.
14   on a number of factors that I'm not aware -- a       14            THE WITNESS: Not that I recall.
15   number of -- of, you know, measures of quality that, 15     BY MR. McCARTHY:
16   you know, I -- that I can't really speak of in any   16        Q Well, in 2016 you were fully invested in
17   intelligent detail at this point.                    17     the BlackRock Russell 1000 Fund Class F?
18   BY MR. McCARTHY:                                     18        A (Witness nods head.)
19       Q Okay. So at this point you can't say one       19        Q Did you have a gut feeling about the
20   way or another whether it's a fair price or not?     20     BlackRock Russell 1000 Fund Class F at that time?
21       A At this point, no.                             21        A Not about the fund itself, only about the
22       Q Okay. For all you know, as we sit here         22     under- -- underlying index that it was attempting to
23   today, it could be?                                  23     reproduce.
24          MS. WASOW: Object to the form.                24        Q Okay. And was that a positive feeling?
25          THE WITNESS: It could be.                     25        A Yes.

                                                                                             58 (Pages 226 - 229)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 302-3 Filed 07/03/19 Page 7 of 10


                                                   Page 290                                                       Page 292
 1   try to sort of -- well --                                 1   options offered in the fund compared to market
 2          MS. WASOW: Can we go off the record for a          2   alternatives?
 3   moment?                                                   3       A No.
 4          MR. McCARTHY: Sure.                                4       Q Okay. Do you have any personal knowledge
 5          THE VIDEOGRAPHER: Going off the record.            5   about how investment expenses were disclosed to plan
 6   The time is 4:51 p.m.                                     6   participants?
 7          (Discussion Off the Record.)                       7          MS. WASOW: Object to the form.
 8          THE VIDEOGRAPHER: Back on the record.              8          THE WITNESS: No.
 9   The time is 4:56 p.m.                                     9   BY MR. McCARTHY:
10   BY MR. McCARTHY:                                         10       Q Okay. Do you have any personal knowledge
11       Q Mr. Baird, do you have any direct                  11   regarding Mercer's role in relation to the plan?
12   knowledge on how or why investment options were          12       A It's my understanding that they acted as
13   selected or monitored for the BlackRock Retirement       13   the investment consulting.
14   Plan?                                                    14       Q What is the basis of that knowledge?
15       A No.                                                15       A Discussion -- I just recently found this
16       Q Do you have any direct knowledge about             16   out within the last few days.
17   what facts the investment committee did or did not       17       Q Okay. Is that information that someone
18   consider?                                                18   told you, without going into who told you that
19          MS. WASOW: Object to the form.                    19   information?
20          THE WITNESS: No.                                  20       A Yes.
21   BY MR. McCARTHY:                                         21       Q Okay. Putting that aside, do you have any
22       Q Do you have any direct knowledge about the         22   personal knowledge about Mercer's role in relation
23   impact of securities lending fees on fund                23   to the plan?
24   performance?                                             24          MS. WASOW: Object to the form.
25          MS. WASOW: Object to the form.                    25          THE WITNESS: No.
                                                   Page 291                                                       Page 293
 1          THE WITNESS: Not directly. Not                     1   BY MR. McCARTHY:
 2   quantifiably.                                             2      Q Okay. Do you have any personal knowledge
 3   BY MR. McCARTHY:                                          3   about any other allegation in the complaint
 4       Q Well, what would be the basis of your               4   concerning the plan class claims aside from your own
 5   knowledge?                                                5   personal participation in the BlackRock Plan?
 6       A Can you be more specific?                           6          MS. WASOW: Object to the form.
 7       Q Well, what -- you said that you don't have          7          THE WITNESS: I don't think I understand
 8   any personal knowledge in a quantifiable sense; is        8   your question.
 9   that correct?                                             9          MR. McCARTHY: Sure.
10       A Yes.                                               10      Q I'm trying to figure out which, if any, of
11       Q Is your testimony that you have personal           11   the allegations in the complaint you have direct
12   knowledge in a qualitative sense?                        12   personal knowledge of as opposed to that being
13       A I'm not sure what you're getting at.               13   information that was told to you or that someone
14       Q Okay. As we sit here today, do you,                14   else perceived. It could be that you don't have any
15   yourself, know anything about what type of               15   direct knowledge about any of the facts in the
16   securities fees were charged to BlackRock? And just      16   complaint. But if you do have direct knowledge
17   to clarify, when I use the term "personal                17   about any of the facts in the complaint, that's what
18   knowledge," that does not include something that         18   I'm trying to find out.
19   someone had told you. It means something that you,       19      A Can you clarify "personal knowledge"?
20   yourself, directly perceived.                            20      Q Sure.
21          MS. WASOW: Object to the form.                    21          Personal knowledge, once again, would be
22          THE WITNESS: I don't think so.                    22   information that you have because you directly
23   BY MR. McCARTHY:                                         23   perceived it, in that you saw it or you spoke with
24       Q Okay. Do you have any personal knowledge           24   one of the key people that are mentioned in the
25   on -- with regard to the performance of investment       25   complaint and they told you something about it or

                                                                                                 74 (Pages 290 - 293)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 302-3 Filed 07/03/19 Page 8 of 10


                                                Page 294                                                        Page 296
 1   you were -- you know, you -- you were walking down 1       speculation.
 2   the hallway and you heard two of the individuals      2           THE WITNESS: Yeah. I have no insight on
 3   that are defendants in the complaint having a         3    -- on how those firms view BlackRock.
 4   conversation and you overheard that or they wrote to 4     BY MR. McCARTHY:
 5   you or you were involved in any of the decisions      5        Q Okay. Do you have any perception on how
 6   that are at issue in the -- in the complaint, if you  6    investors view BlackRock?
 7   were -- did any work as part of the group that was    7        A Individual investors or institutional
 8   involved in making decisions about investment         8    investors?
 9   decisions, if you were involved in any of those       9        Q Well, individual investors?
10   decisions. Those would all be examples of            10           MS. WASOW: Objection. Calls for
11   situations of where you would have personal          11    speculation.
12   knowledge.                                           12           THE WITNESS: I -- I have no knowledge.
13          If on the other hand, you only know the       13    BY MR. McCARTHY:
14   information because that is what your counsel told 14          Q Okay. Do you have any knowledge of what
15   you or that is what you've read in a newspaper or,   15    institutional investors think about BlackRock?
16   you know, you heard second-hand through somebody 16               MS. WASOW: Same objection.
17   else who wasn't one of the direct people that        17           THE WITNESS: I think institutional
18   supposedly said something, then that's not personal 18     investors pretty much have to get along with
19   knowledge.                                           19    BlackRock so --
20       A Okay.                                          20    BY MR. McCARTHY:
21          MS. WASOW: Object to the form. Object to 21             Q Why is that?
22   the definition of personal knowledge. Objection.     22        A They're the biggest -- they're one of the
23   BY MR. McCARTHY:                                     23    biggest players in the industry. So ...
24       Q If you --                                      24        Q Why do you think they're one of the
25          MS. WASOW: Go ahead. You can answer. 25             biggest players in the industry?
                                                Page 295                                                        Page 297
 1   BY MR. McCARTHY:                                       1       A They have grown through acquisitions. So
 2       Q Does that -- does that explanation provide       2   they've -- you know, especially with their
 3   you assistance in answering the question?              3   acquisition of Barclays Global Investors to become
 4       A As described, I have no personal                 4   the largest money manager in the world. So the --
 5   knowledge.                                             5   it's hard to play in the markets without dealing
 6       Q Okay. How would you describe BlackRock's         6   with BlackRock.
 7   reputation in the market?                              7       Q Is BlackRock successful in its business?
 8           MS. WASOW: Object to the form. Vague.          8           MS. WASOW: Object to the form.
 9           THE WITNESS: I'm not sure what you mean        9           THE WITNESS: As measured by revenue and
10   by "market."                                          10   profits, yes.
11   BY MR. McCARTHY:                                      11   BY MR. McCARTHY:
12       Q Well, what does that word mean to you?          12       Q Okay. Did -- do you understand BlackRock
13       A I'm not sure if it refers to competitors,       13   investment options to be popular in the market among
14   to -- to other financial institutions besides         14   investors?
15   competitors. Perhaps the -- the employees employed    15           MS. WASOW: Object to the form.
16   by BlackRock.                                         16           THE WITNESS: I have no knowledge on that.
17       Q Well, let's first ask: How would you            17   BY MR. McCARTHY:
18   describe BlackRock's reputation among its             18       Q Okay. If you were told that the BlackRock
19   competitors?                                          19   fund options were popular among institutional
20       A Large buy-side firm.                            20   investors, would that make it more likely for you to
21       Q Okay. Do you think that Vanguard and            21   invest in those options?
22   Schwab, for example, have a positive opinion of       22           MS. WASOW: Object to the form. Calls for
23   BlackRock and their capabilities in the market or a   23   speculation.
24   negative opinion?                                     24           THE WITNESS: I don't generally base my
25           MS. WASOW: Objection. Calls for               25   investment decisions on popularity.

                                                                                              75 (Pages 294 - 297)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 302-3 Filed 07/03/19 Page 9 of 10


                                                     Page 306                                                      Page 308
 1   precise.                                                    1   negotiates with BlackRock?
 2       Q Okay. Do you have any personal knowledge              2          MS. WASOW: Object to the form.
 3   regarding BlackRock's management of cash collateral         3          THE WITNESS: I don't know.
 4   received in connection with securities lending?             4          MS. WASOW: Assumes facts not in evidence.
 5          MS. WASOW: Object to form.                           5   BY MR. McCARTHY:
 6          THE WITNESS: No.                                     6       Q Your testimony earlier today was that you
 7   BY MR. McCARTHY:                                            7   reviewed the Second Amended Complaint to prepare for
 8       Q Do you have any personal knowledge of                 8   this deposition?
 9   BlackRock's disclosures with regards to investments         9       A I just, yeah, skimmed it.
10   of cash collateral?                                        10       Q Okay. When did you first see that
11          MS. WASOW: Object to the form.                      11   document?
12          THE WITNESS: No.                                    12       A I don't recall. I do recall receiving it
13   BY MR. McCARTHY:                                           13   shortly after it was filed.
14       Q Do you have any personal knowledge                   14       Q Okay. You did not see it before it was
15   regarding BlackRock's conformance with CTI plan            15   filed; is that correct?
16   documents?                                                 16       A I don't believe so.
17          MS. WASOW: Object to the form.                      17       Q Okay. Did you provide any assistance in
18          THE WITNESS: No.                                    18   drafting that complaint?
19   BY MR. McCARTHY:                                           19          MS. WASOW: Objection. Asked and
20       Q Do you have any personal knowledge                   20   answered.
21   regarding the extent to which other retirement plans       21          THE WITNESS: No.
22   are informed of or participate in decisions relating       22   BY MR. McCARTHY:
23   to the securities lending business of BlackRock?           23       Q Okay. Did you provide any assistance in
24          MS. WASOW: Object to the form.                      24   drafting any of the complaints that were filed in
25          THE WITNESS: No.                                    25   this case?
                                                     Page 307                                                      Page 309
 1   BY MR. McCARTHY:                                            1          MS. WASOW: Objection. Asked and
 2       Q Do you have any personal knowledge                    2   answered.
 3   regarding how any retirement plans negotiate with           3          THE WITNESS: No.
 4   BlackRock about compensation?                               4          MS. WASOW: I think you did this page
 5       A No.                                                   5   already.
 6       Q Do you have any personal knowledge                    6          MR. McCARTHY: Not today.
 7   regarding the returns of short-term investment              7          MS. WASOW: Sure.
 8   funds?                                                      8          MR. McCARTHY: What?
 9         MS. WASOW: Object to the form.                        9          MS. WASOW: Go ahead.
10         THE WITNESS: No.                                     10   BY MR. McCARTHY:
11   BY MR. McCARTHY:                                           11      Q Can I show you the document that has been
12       Q Okay. Do you have any personal regarding             12   previously marked as Exhibit 509?
13   -- knowledge regarding any other allegation in the         13      A Thanks.
14   complaint relating to the CTI class claims?                14          MR. McCARTHY: I'm sorry. You have it.
15         MS. WASOW: Object to the form.                       15   Counsel, would you like a copy?
16         THE WITNESS: No.                                     16          MS. WASOW: No, thank you.
17   BY MR. McCARTHY:                                           17   BY MR. McCARTHY:
18       Q Can you describe the similarities or                 18      Q Mr. Baird, have you ever seen this
19   dissimilarities in how the fiduciaries of other            19   document before?
20   retirement plans negotiate with BlackRock?                 20      A I believe so.
21         MS. WASOW: Object to the form.                       21      Q Did you have any involvement in
22         THE WITNESS: No.                                     22   investigating or drafting the responses that are in
23   BY MR. McCARTHY:                                           23   this document?
24       Q Do you have any knowledge one way or                 24      A I'm not certain how to answer since I'm
25   another of how any plan -- any plan fiduciary              25   not certain what sort of conversation and --

                                                                                                  78 (Pages 306 - 309)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
 Case 4:17-cv-01892-HSG Document 302-3 Filed 07/03/19 Page 10 of 10


                                                 Page 338                                                Page 340
 1   I, the undersigned, a Certified Shorthand               1   Baird v. Blackrock
 2   Reporter of the State of California, do hereby          2   Charles "Chaz" Robert Baird
 3   certify:                                                3             ERRATA
 4        That the foregoing proceedings were taken          4              -----
 5   before me at the time and place herein set forth;       5   PAGE LINE CHANGE
 6   that any witnesses in the foregoing proceedings,
                                                             6   ___ ___ ________________
 7   prior to testifying, were administered an oath; that
                                                             7   Reason:_______________________________________
 8   a record of the proceedings was made by me using
 9   machine shorthand which was thereafter transcribed      8   ___ ___ ________________
10   under my direction; that the foregoing is a true        9   Reason:_______________________________________
11   record of the testimony given.                         10   ___ ___ ________________
12        Further, that if the foregoing pertains to the    11   Reason:_______________________________________
13   original transcript of a deposition in a Federal       12   ___ ___ ________________
14   Case, before completion of the proceedings, review     13   Reason:_______________________________________
15   of the transcript [ ] was [ ] was not requested.       14   ___ ___ ________________
16           I further certify that I am neither            15   Reason:_______________________________________
17   financially interested in the action nor a relative    16   ___ ___ ________________
18   or employee of any attorney or any party to this       17   Reason:_______________________________________
19   action.
                                                            18   ___ ___ ________________
20        IN WITNESS WHEREOF, I have this date
                                                            19   Reason:_______________________________________
21   subscribed my name.
                                                            20   ___ ___ ________________
22   Dated: 11/16/18
23                                                          21   Reason:_______________________________________
                  <%7484,Signature%>                        22   ___ ___ ________________
24                                                          23   Reason:_______________________________________
                 Catherine A. Ryan, RMR, CRR                24   ___ ___ ________________
25               CSR No. 8239                               25   3107164
                                                 Page 339                                                Page 341
 1    Baird v. Blackrock                                     1 Baird v. Blackrock
 2    Charles "Chaz" Robert Baird                            2 Charles "Chaz" Robert Baird
 3           INSTRUCTIONS TO THE WITNESS                     3      ACKNOWLEDGMENT OF DEPONENT
 4          Please read your deposition over                 4          I, ______________________, do
 5    carefully and make any necessary corrections.          5 hereby certify that I have read the foregoing
 6    You should state the reason in the                     6 pages and that the same is a correct
 7    appropriate space on the errata sheet for any          7 transcription of the answers given by
 8    corrections that are made.                             8 me to the questions therein propounded,
 9          After doing so, please sign the errata           9 except for the corrections or changes in form
10    sheet and date it.                                    10 or substance, if any, noted in the attached
11          You are signing same subject to the             11 Errata Sheet.
12    changes you have noted on the errata sheet,           12
13    which will be attached to your deposition.            13 __________          ________________________
14          It is imperative that you return the            14 DATE                SIGNATURE
15    original errata sheet to the deposing                 15
16    attorney within thirty (30) days of receipt           16
17    of the deposition transcript by you. If you           17
18    fail to do so, the deposition transcript may          18
19    be deemed to be accurate and may be used in           19
20    court.                                                20
21                                                          21
22                                                          22
23                                                          23
24                                                          24
25   3107164                                                25 3107164

                                                                                          86 (Pages 338 - 341)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
